Exhibit 10.1 PROMISSORY NOTE $1,750,000 December 31, 2009 ARTICLE I GENERAL 1.1 General. Wilhelmina International, Inc. (formerly New Century Equity Holdings Corp.) (the “Payor”), for value received, hereby promises to pay to the order of Dieter Esch, or such holder’s successors and assigns (the “Holder”), the principal amount of one million seven hundred and fifty thousand dollars ($1.750 million) or such greater or lesser amount outstanding on the Maturity Date (as defined below), together with interest thereon calculated from the date hereof in accordance with the provisions of this promissory note (this “Promissory Note”). 1.2 The Promissory Note. This Promissory Note is executed and delivered pursuant to and in accordance with the terms of that certain letter agreement between Payor and Holder, dated as of February 13, 2009 (as such agreement may be amended, modified or otherwise supplemented from time to time the “Letter Agreement”). 1.3 Defined Terms. Capitalized terms used herein without definition are used as defined in the Letter Agreement.As used in this Promissory Note: “Business Day” shall have the meaning ascribed to such term in the Acquisition Agreement. “Closing Date” shall have the meaning ascribed to such term in the Acquisition
